Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 1 of 70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 2 of 70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 3 of 70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 4 of 70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 5 of 70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 6 of 70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 7 of 70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 8 of 70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 9 of 70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 10 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 11 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 12 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 13 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 14 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 15 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 16 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 17 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 18 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 19 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 20 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 21 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 22 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 23 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 24 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 25 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 26 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 27 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 28 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 29 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 30 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 31 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 32 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 33 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 34 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 35 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 36 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 37 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 38 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 39 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 40 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 41 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 42 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 43 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 44 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 45 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 46 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 47 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 48 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 49 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 50 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 51 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 52 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 53 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 54 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 55 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 56 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 57 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 58 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 59 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 60 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 61 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 62 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 63 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 64 of
                                      70
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 65 of
                                      70
Case 20-21336       Doc 1-1    Filed 11/16/20     Entered 11/16/20 15:50:29           Page 66 of
                                           70




                                                Certificate Number: 18132-CT-CC-034784434


                                                              18132-CT-CC-034784434




                    CERTIFICATE OF COUNSELING

I CERTIFY that on August 17, 2020, at 5:37 o'clock PM MST, PETER
NGUYEN received from $$$$$Simple Class, Inc., an agency approved pursuant
to 11 U.S.C. 111 to provide credit counseling in the District of Connecticut, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   August 17, 2020                         By:      /s/Laura Hauptman


                                                Name: Laura Hauptman


                                                Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 67 of
                                      70


 NGOC NGUYEN BICH
 31164 BIRKDALE WAY
 HAYWARD, CA 94544

 TUAN MINH DAO
 206 WHITE STREET
 SPRINGFIELD, MA 01108

 DANNY HO
 1451 DIXWELL AVENUE
 HAMDEN, CT 06514

 SON HUYNH
 75 BENHAM AVENUE
 BRIDGEPORT, CT 06605

 CINDY KHUU
 3 JEROME DRIVE
 CAPE MAY COURT HOUSE, NJ 08210

 HUONG THI LE
 12315 FREEMON AVENUE
 HAWTHORNE, CA 90250

 HUY Q LE
 P.O.BOX 1583
 MANCHESTER COURT, VT 05255

 PHUONG HA THI LE
 4706 OAKFIELD AVENUE
 SANTA ANA, CA 92703

 BETTY TUYET LUONG
 10324 CHINA SPRING ROAD, SUITE D
 WACO, TX 76708

 AN DUY NGUYEN
 2109 E. CLIFFWOOD CIRCLE
 HOBBS, NM 88240

 CINDY NGUYEN
 176 ANDERSON AVENUE
 WATERBURY, CT 06708

 HONG VAN NGUYEN
 22 KING STREET
 ROCKVILLE, CT 06066
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 68 of
                                      70


 KELLY NGUYEN
 12 EAST AVENUE
 WEST HAVEN, CT 06516

 LAUREN NGUYEN
 2 SAND PEBBLE DRIVE
 ROCHESTER, NY 14624

 NUONG NGUYEN
 132 HIGHLAND AVENUE
 WEST HAVEN, CT 06516

 SY NGUYEN
 15414 SYCAMORE LEAF LANE
 CYPRESS, TX 77429

 LOC PHONG
 6214 AVALON GATES
 TRUMBULL, CT 06611

 TRANG NGUYEN
 15 COTTAGE PLACE
 BRIDGEPORT, CT 06604

 THIEN VAN PHAM
 29237 W. NOTTINGHAM CIRCLE
 WARREN, MI 48092

 JOHNSON DUY PHONG
 12622 WALNUT AVENUE
 GARDEN GROVE, CA 92840

 SERENA TAM
 6 WILDERNESS ACRES DRIVE
 PRESTON, CT 06365

 TRAN NHAT TAN
 401 HARVEY ROAD, APT 2722
 COLLEGE STATION, TX 77840

 HAI TRAN THANH
 8969 RUDICA CREEK AVENUE
 LAS VEGAS, NV 89149

 NGA LAM LUONG THI
 274 CHIDSEY AVENUE
 EAST HAVEN, CT 06512
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 69 of
                                      70


 PHAN CHAU PHI THI
 1272 LORELEI COURT
 CAMBELL, CA 95008

 THU HUONG LE THI
 12315 FREEMAN AVENUE
 HAWTHORNE, CA 90250

 TERRANCE TRAN
 3 MARTIN STREET
 ENSFIELD, CT 06082

 TRAM PHUONG TRAN
 6 GREENHILL LAND
 WEST HAVEN, CT 06516

 PHAN NGUYEN
 104 COUPLES COURT
 GREENVILLE, SC 29609

 CINDY TRANG MINH VO
 867 KINSELLA STREET
 BRONX, NY 10462

 HUY VAN VU
 72/24 NGUYEN HONG DAO STREET
 WARD14, TAN BINH DISTRICT
 HO CHI MINH CITY, VIETNAM

 CAPITAL ONE
 ATTENTION PRESIDENT
 P.O.BOX 71087
 CHARLOTTE, NC 28272

 CHASE
 ATTENTION PRESIDENT
 P.O.BOX 1423
 CHARLOTTE, NC 28201

 CREDIT ONE
 ATTENTION PRESIDENT
 P.O.BOX 60500
 CITY OF INDUSTRY, CA 91716

 DISCOVER
 ATTENTION PRESIDENT
 P.O.BOX 71084
 CHARLOTTE, NC 28272
Case 20-21336   Doc 1-1   Filed 11/16/20   Entered 11/16/20 15:50:29   Page 70 of
                                      70




 PAYPAL
 ATTENTION PRESIDENT
 P.O.BOX 960080
 ORLANDO, FL 32896

 PAYPAL
 ATTENTION PRESIDENT
 P.O.BOX 960006
 ORLANDO, FL 32896

 MERRICK BANK
 ATTENTION PRESIDENT
 P.O.BOX 660702
 DALLAS, TX 75266

 HSBC BANK USA, N.A.
 ATTENTION PRESIDENT
 P.O.BOX 4657
 CAROL STREAM, IL 60197

 TOYOTA FINANCIAL SERVICES
 ATTENTION PRESIDENT
 P.O.BOX 15012
 CHANDLER, AZ 85244
